Case 18-27669-VFP Doc 31-2 Filed 01/18/19 Entered 01/18/19 09:57:12   Desc
              Certificate of Service Loan Documents Page 1 of 29
Case 18-27669-VFP Doc 31-2 Filed 01/18/19 Entered 01/18/19 09:57:12   Desc
              Certificate of Service Loan Documents Page 2 of 29
Case 18-27669-VFP Doc 31-2 Filed 01/18/19 Entered 01/18/19 09:57:12   Desc
              Certificate of Service Loan Documents Page 3 of 29
(Page 5 of 31)   Case 18-27669-VFP Doc 31-2 Filed 01/18/19 Entered 01/18/19 09:57:12   Desc
                               Certificate of Service Loan Documents Page 4 of 29
(Page 6 of 31)   Case 18-27669-VFP Doc 31-2 Filed 01/18/19 Entered 01/18/19 09:57:12   Desc
                               Certificate of Service Loan Documents Page 5 of 29
(Page 7 of 31)   Case 18-27669-VFP Doc 31-2 Filed 01/18/19 Entered 01/18/19 09:57:12   Desc
                               Certificate of Service Loan Documents Page 6 of 29
(Page 8 of 31)   Case 18-27669-VFP Doc 31-2 Filed 01/18/19 Entered 01/18/19 09:57:12   Desc
                               Certificate of Service Loan Documents Page 7 of 29
(Page 9 of 31)   Case 18-27669-VFP Doc 31-2 Filed 01/18/19 Entered 01/18/19 09:57:12   Desc
                               Certificate of Service Loan Documents Page 8 of 29
(Page 10 of 31)   Case 18-27669-VFP Doc 31-2 Filed 01/18/19 Entered 01/18/19 09:57:12   Desc
                                Certificate of Service Loan Documents Page 9 of 29
(Page 11 of 31)   Case 18-27669-VFP Doc 31-2 Filed 01/18/19 Entered 01/18/19 09:57:12   Desc
                               Certificate of Service Loan Documents Page 10 of 29
(Page 12 of 31)   Case 18-27669-VFP Doc 31-2 Filed 01/18/19 Entered 01/18/19 09:57:12   Desc
                               Certificate of Service Loan Documents Page 11 of 29
(Page 13 of 31)   Case 18-27669-VFP Doc 31-2 Filed 01/18/19 Entered 01/18/19 09:57:12   Desc
                               Certificate of Service Loan Documents Page 12 of 29
(Page 14 of 31)   Case 18-27669-VFP Doc 31-2 Filed 01/18/19 Entered 01/18/19 09:57:12   Desc
                               Certificate of Service Loan Documents Page 13 of 29
(Page 15 of 31)   Case 18-27669-VFP Doc 31-2 Filed 01/18/19 Entered 01/18/19 09:57:12   Desc
                               Certificate of Service Loan Documents Page 14 of 29
(Page 16 of 31)   Case 18-27669-VFP Doc 31-2 Filed 01/18/19 Entered 01/18/19 09:57:12   Desc
                               Certificate of Service Loan Documents Page 15 of 29
(Page 17 of 31)   Case 18-27669-VFP Doc 31-2 Filed 01/18/19 Entered 01/18/19 09:57:12   Desc
                               Certificate of Service Loan Documents Page 16 of 29
(Page 18 of 31)   Case 18-27669-VFP Doc 31-2 Filed 01/18/19 Entered 01/18/19 09:57:12   Desc
                               Certificate of Service Loan Documents Page 17 of 29
(Page 19 of 31)   Case 18-27669-VFP Doc 31-2 Filed 01/18/19 Entered 01/18/19 09:57:12   Desc
                               Certificate of Service Loan Documents Page 18 of 29
(Page 20 of 31)   Case 18-27669-VFP Doc 31-2 Filed 01/18/19 Entered 01/18/19 09:57:12   Desc
                               Certificate of Service Loan Documents Page 19 of 29
(Page 21 of 31)   Case 18-27669-VFP Doc 31-2 Filed 01/18/19 Entered 01/18/19 09:57:12   Desc
                               Certificate of Service Loan Documents Page 20 of 29
(Page 22 of 31)   Case 18-27669-VFP Doc 31-2 Filed 01/18/19 Entered 01/18/19 09:57:12   Desc
                               Certificate of Service Loan Documents Page 21 of 29
(Page 23 of 31)   Case 18-27669-VFP Doc 31-2 Filed 01/18/19 Entered 01/18/19 09:57:12   Desc
                               Certificate of Service Loan Documents Page 22 of 29
(Page 24 of 31)   Case 18-27669-VFP Doc 31-2 Filed 01/18/19 Entered 01/18/19 09:57:12   Desc
                               Certificate of Service Loan Documents Page 23 of 29
Case 18-27669-VFP Doc 31-2 Filed 01/18/19 Entered 01/18/19 09:57:12   Desc
             Certificate of Service Loan Documents Page 24 of 29
Case 18-27669-VFP Doc 31-2 Filed 01/18/19 Entered 01/18/19 09:57:12   Desc
             Certificate of Service Loan Documents Page 25 of 29
Case 18-27669-VFP Doc 31-2 Filed 01/18/19 Entered 01/18/19 09:57:12   Desc
             Certificate of Service Loan Documents Page 26 of 29
Case 18-27669-VFP Doc 31-2 Filed 01/18/19 Entered 01/18/19 09:57:12   Desc
             Certificate of Service Loan Documents Page 27 of 29
Case 18-27669-VFP Doc 31-2 Filed 01/18/19 Entered 01/18/19 09:57:12   Desc
             Certificate of Service Loan Documents Page 28 of 29
Case 18-27669-VFP Doc 31-2 Filed 01/18/19 Entered 01/18/19 09:57:12   Desc
             Certificate of Service Loan Documents Page 29 of 29
